 1                                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10

11     MATTHEW FARKAS, an individual,             Case No. 2:19-cv-10320-ODW(JC)
12                         Plaintiff,
                                                  ORDER STIPULATION TO
13     v.                                         REMAND REMOVED ACTION
14
       UBS FINANCIAL SERVICES INC., a
15     Delaware Corporation; TODD
       LOCICERO, an individual; and DOES 1
16     through 100, inclusive,

17
                           Defendant.
18

19

20

21

22

23

24

25

26

27

28
     [ORDER] ORDER STIPULATION TO REMAND
     REMOVED ACTION
                                             1.
 1                                             ORDER
 2
             On February 19. 2020, the Parties to the above-referenced action filed a
 3
      Stipulation to Remand Removed Action. The Court having reviewed that stipulation
 4
      and good cause appearing, orders as follows:
 5
             1.      The Parties’ stipulation is approved;
 6
             2.      The Court REMANDS this action to the Superior Court for the State of
 7
      California, County of Los Angeles, Stanley Mosk Courthouse, 111 North Hill Street,
 8
      Los Angeles, California 90012, 19STCV41046; and
 9
             3.      The Clerk of the Court shall close this case
10

11
      IT IS SO ORDERED.
12

13

14    Dated: February 18, 2020                    ________________________________
                                                          Otis D. Wright, II
15                                                        United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER STIPULATION TO REMAND
     REMOVED ACTION
                                                 2.
